Jones-Logo-HZL-4C [jone20170331ex1037c304a001.jpg]

 

 

 

PERFORMANCE UNIT AWARD AGREEMENT
(Cash Award)

January 1, 2017 - December 31, 2019 Performance Period

Under the

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN
(As Amended and Restated May 4, 2016)

 

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Award”) is made as of _________,
2017 (the “Grant Date”), by and between Jones Energy, Inc., a Delaware
corporation (the “Company”), and  ____________ (the “Grantee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan, as
amended and restated May 4, 2016 (the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it would be in the interest of the Company and its stockholders
to grant a number of performance units (“Performance Units”), each Performance
Unit representing an initial notional value of $100.00 (“Target Value”), as
provided herein, in order to encourage the Grantee to remain in the employ of
the Company or its Subsidiaries, to encourage the sense of proprietorship of the
Grantee in the Company and to stimulate the active interest of the Grantee in
the development and financial success of the Company.

NOW THEREFORE, the Company awards the Performance Units to the Grantee, subject
to the following terms and conditions of this Award:

1. Terms.  This Award and the Plan together govern the Grantee’s rights with
respect to the Performance Units and set forth all of the conditions and
limitations affecting such rights.  Terms used in this Award that are not
defined herein will have the meanings ascribed to them in the Plan.  Pursuant to
the terms and conditions of the Plan and this Award, the Grantee has been
granted Performance Units as outlined below:

Performance Period:January 1, 2017 through December 31, 2019

Vesting Date:December 31, 2019

Performance Units:_________

Performance Goal:Schedule I to this Award describes the manner in which the
Final Value (as defined in Schedule I) of each Performance Unit that vests

1

--------------------------------------------------------------------------------

 



hereunder will be calculated, which Final Value shall be between $0 and $200 per
Performance Unit and shall be based on the total shareholder return of the
Company’s Class A Common Stock, par value $0.001 per share (“Common Stock”) as
compared to the total shareholder return of the identified Comparison Index, as
described in more detail on Schedule I (the “Performance Goal”).

2. Vesting.

(a) General.  After the close of the Performance Period, but in no event later
than 45 days following the last day of the Performance Period, the Committee
shall determine and certify the extent to which the Performance Goal has been
achieved and will determine the Final Value (if any) of each Performance Unit in
accordance with Schedule I.  The Performance Units will vest and become
non‑forfeitable on the Vesting Date, provided the Grantee has been continuously
employed by the Company or a Subsidiary of the Company at all times from the
Grant Date until the Vesting Date.  For the avoidance of doubt, if the Committee
determines that the Final Value based on the Performance Goal specified in
Schedule I is equal to zero, then all Performance Units shall be
forfeited.  Except as provided in Sections 2(b) or 2(c) below, if the Grantee
does not remain continuously employed by the Company or a Subsidiary of the
Company until the Vesting Date, the Grantee shall have no rights under this
Award and all the Performance Units shall be forfeited as of his or her
termination date.

(b) Vesting Due to Retirement.  Notwithstanding any provision in this Award to
the contrary, except as provided in Section 5 below, if the Grantee’s employment
with the Company and its Subsidiaries terminates due to Retirement (as defined
below) prior to the Vesting Date, then, on the Vesting Date, the Grantee will
vest in the number of Performance Units determined by multiplying (i) the number
of Performance Units and (ii) a fraction, the numerator of which is the number
of days that elapsed between the first day of the Performance Period and the
date of the Grantee’s termination of employment due to Retirement and the
denominator of which is the total number of days in the Performance Period.  The
Final Value (if any) of each Performance Unit will be determined in accordance
with Schedule I on the Vesting Date.  For purposes of this Award, “Retirement”
means the Grantee’s voluntary termination of employment on or after the date
when the Grantee is at least 60 years old and has at least ten years of
continuous service (based on the Grantee’s employment with the Company and its
Subsidiaries or predecessor companies); provided, however, that if the Committee
determines, in its sole discretion, at any time prior to the Vesting Date that
the Grantee has taken any action or actions that are detrimental or injurious to
the Company or any of its Subsidiaries, then the Grantee’s termination of
employment shall be treated as a voluntary termination and not Retirement, and
as a result the Grantee’s Performance Units shall be forfeited as of such
determination date.

(c) Vesting Due to Death or Disability.  Notwithstanding any provision in this
Award to the contrary, if the Grantee’s employment with the Company and its
Subsidiaries terminates due to death or Disability prior to the Vesting Date,
then, as of the

2

--------------------------------------------------------------------------------

 



Grantee’s termination date, the Grantee will vest in the Performance Units at
the Target Value.

3. Settlement and Payment.  The aggregate Final Value (if any) of the
Performance Units that vest under Sections 2(a) and (b) of this Award shall be
paid to the Grantee in a lump sum cash payment as soon as practicable after the
Committee determines and certifies the extent to which the Performance Goal has
been met, but in no event later than the 70th day following the Vesting
Date.  Cash with respect to the Final Value (if any) of the Performance Units
that vest under Section 2(c) of this Award shall be paid to the Grantee (or to
the Grantee’s estate in the event of death) in a lump sum cash payment within 30
days following the Grantee’s termination date (subject to Section 6(b), if
applicable).

4. Transferability.  No rights granted under this Award can be assigned or
transferred, whether voluntarily or involuntarily, by operation of law or
otherwise, except by will or the laws of descent and distribution.  In the event
of any transfer or assignment of rights granted under this Award in accordance
with this Section 4, the person or persons, if any, to whom such rights are
transferred by will or by the laws of descent and distribution shall be treated
after the Grantee’s death the same as the Grantee under this Award.  Any
attempted transfer or assignment of rights under this Award prohibited under
this Section 4 shall be null and void. 

5. Change in Control.

(a) General.  In the event of a Change in Control (as defined in the Plan) prior
to end of the Performance Period, the Performance Period shall be deemed to end
on the date of the Change in Control and the Final Value (if any) of the
Performance Units as of date of the Change in Control shall be determined based
on the level of achievement of the Performance Goal through the end of such
adjusted Performance Period, calculated in accordance with Schedule I.  The
Performance Units shall be become vested as of the Vesting Date, provided the
Grantee has been continuously employed by the Company (or its successor) or one
of its Subsidiaries at all times from the Grant Date until the Vesting
Date.  The aggregate Final Value of the Performance Units will be paid to the
Grantee in a lump sum cash payment as soon as practicable after the Vesting
Date, but in no event later than the 70th day following the Vesting Date.  At
the time of payment the Grantee will receive an additional amount in cash for
interest on such cash amount based on a rate of 6%, compounded annually, from
the date of the Change in Control until the Vesting Date (the “interest rate”).

(b) Termination of Employment; Forfeiture. Section 5(a) notwithstanding, if the
Grantee’s employment is involuntarily terminated by the Company or its successor
for any reason other than Cause (as defined below) or the Grantee terminates
employment for Good Reason (as defined below) after the date of the Change in
Control but prior to the Vesting Date, then the aggregate Final Value of the
Performance Units determined under Section 5(a) will be paid to the Grantee in a
lump sum cash payment within 30 days following the Grantee’s termination date
(subject to Section 6(b), if applicable).  At the time of payment the Grantee
will receive an additional amount in cash interest on such cash amount for the
period beginning on the date of the Change in Control and ending on the
Grantee’s termination date based on the interest rate.  If

3

--------------------------------------------------------------------------------

 



prior to the Vesting Date the Grantee’s employment is (i) involuntarily
terminated by the Company or its successor for Cause or (ii) voluntarily
terminated by the Grantee for any reason other than Good Reason, then the
Grantee shall have no rights under this Award and all the Performance Units
shall be forfeited as of his or her termination date.

(c) Cause. For purposes of Section 5(b), “Cause” shall mean, if not otherwise
defined in an employment agreement between the Grantee and the Company or its
successor in effect as of the date of his or her termination, the Grantee’s (i)
failure to reasonably and substantially perform his or her duties (other than as
a result of physical or mental illness or injury); (ii) willful misconduct or
gross negligence that has caused or is reasonably expected to result in material
injury to the Company’s or successor’s business, reputation or prospects; or
(iii) conviction or plea of nolo contendere with respect to the commission of a
felony or other serious crime involving moral turpitude.

(d) Good Reason. For purposes of Section 5(b), “Good Reason” shall mean the
occurrence of any of the following events:  (i) a material diminution in the
Grantee’s base salary; (ii) a material diminution in the Grantee’s position,
authority, duties or responsibilities in connection with the Change in Control;
or (iii) the involuntary relocation of the geographic location of the Grantee’s
principal place of employment by more than 50 miles from the location of the
Grantee’s principal place of employment as of the Grant Date.  Notwithstanding
the foregoing, any assertion by the Grantee of a termination of employment for
Good Reason shall not be effective unless all of the following requirements are
satisfied:  (1) the condition described in clause (i), (ii) or (iii) above
giving rise to the Grantee’s termination of employment must have arisen without
the Grantee’s consent; (2) the Grantee must provide written notice to the
Company of such condition in accordance with Section 9 within 30 days of the
initial existence of the condition; (3) the condition specified in such notice
must remain uncorrected for 30 days after receipt of such notice by the Company
(“cure period”); and (4) the Grantee’s termination of employment must occur
within 30 days after the end of the cure period.  If the Grantee does not
provide the notice described in clause (2) above, or if the Company corrects the
event during the cure period as described in clause (3) above, or the Grantee
does not terminate employment as described in clause (4) above, then the event
shall not constitute Good Reason.

(e) Retirement. Notwithstanding any provision hereof to the contrary, if the
Grantee’s employment with the Company or its successor is terminated due to
Retirement after the date of a Change in Control but prior to the Vesting Date,
the Grantee will vest in the number of Performance Units determined by
multiplying (i) the number of Performance Units and (ii) a fraction, the
numerator of which is the number of days that elapsed between the first day of
the Performance Period and the date of the Grantee’s termination of employment
due to Retirement and the denominator of which is the total number of days in
the original Performance Period without taking into account any shorter deemed
Performance Period under Section 5(a).  The Final Value of the Performance Units
for purposes of this Section 5(e) will be determined in accordance with Section
5(a) and the aggregate Final Value of the Performance Units determined under
this Section 5(e) will be paid to the Grantee in a lump sum cash payment within
30 days following the Grantee’s termination date (subject to Section 6(b), if
applicable).  Notwithstanding Section 2(b), if a Change in Control occurs after
the Grantee’s

4

--------------------------------------------------------------------------------

 



Retirement but before the Vesting Date, then the determination of Performance
Units under this Section 5(e), and not Section 2(a), shall apply for purposes of
determining the Final Value of Performance Units.

(f) Death and Disability. Notwithstanding any provision in this Award to the
contrary, if the Grantee’s employment with the Company and its Subsidiaries
terminates due to death or Disability after the date of a Change in Control but
prior to the Vesting Date, then, as of the Grantee’s termination date, the
Grantee will vest in the Performance Units with a Final Value determined in
accordance with Section 5(a) and will be paid in a cash lump sum cash payment to
the Grantee within 30 days following the Grantee’s termination date (subject to
Section 6(b), if applicable).  At the time of payment the Grantee will receive
an additional amount in cash interest on such cash amount for the period
beginning on the date of the Change in Control and ending on the Grantee’s
termination date based on the interest rate.

6. Tax Withholding; Code Section 409A.

(a) The Company’s obligation under this Award to pay cash to the Grantee as
provided in Section 2 or 5 hereof shall be subject to the receipt by the Company
from the Grantee of any withholding taxes required as a result of such payment.

(b) The Performance Units granted under this Award are intended to comply with
or be exempt from Code Section 409A, and ambiguous provisions of this Award, if
any, shall be construed and interpreted in a manner consistent with such
intent.  If the Participant is Retirement eligible and is identified by the
Company as a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) on the date on which the Participant has a “separation from
service” (other than due to death) within the meaning of Treasury Regulation §
1.409A-1(h), and his or her vested Performance Units are “deferred compensation”
payable or settled on account of a separation from service, then such vested
Performance Units shall be paid or settled on the earliest of (i) the first
business day following the expiration of six months from the Grantee’s
separation from service, (ii) the date of the Grantee’s death, or (iii) such
earlier date as complies with the requirements of Code Section 409A.

7. Incorporation of Plan Provisions.  This Award and the award of Performance
Units hereunder are made pursuant to the Plan and are subject to all of the
terms and provisions of the Plan as if the same were fully set forth herein. In
the event that any provision of this Award conflicts with the Plan, the
provisions of the Plan shall control.  The Grantee acknowledges receipt of a
copy of the Plan and agrees that all decisions under and interpretations of the
Plan by the Committee shall be final, binding and conclusive upon the Grantee.

8. No Rights to Employment.  Nothing contained in this Award shall confer upon
the Grantee any right to continued employment by the Company or any Subsidiary
of the Company, or limit in any way the right of the Company or any Subsidiary
to terminate or modify the terms of the Grantee’s employment at any time.



5

--------------------------------------------------------------------------------

 



9. Notice.    Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be delivered personally or sent by courier
or first class mail, postage prepaid to the following address:

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by
courier or first class mail, postage prepaid, to the Grantee’s address as listed
in the records of the Company on the Grant Date, unless the Company has received
written notification from the Grantee of a change of address.

10. Requirements of Law.  The granting of Performance Units and payment of cash
under the Plan will be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

11. Compliance with Recoupment Policy.  Any amounts payable, paid or distributed
under this Award are subject to the recoupment policy of the Company as in
effect from time to time.

12. Miscellaneous.

(a) THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF
LAWS.

(b) This Award shall be binding upon and inure to the benefit of the Company and
its successors and assigns.

(c) The granting of this Award shall not give the Grantee any rights to similar
grants in future years.

(d) If any term or provision of this Award should be invalid or unenforceable,
such provision shall be severed from this Award, and all other terms and
provisions hereof shall remain in full force and effect.

(e) This Award, including the relevant provisions of the Plan, constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, both written and oral,
with respect to the subject hereof.  This Award may not be amended, except by an
instrument in writing signed by the Company and the Grantee.

(f) This Award may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.



6

--------------------------------------------------------------------------------

 



[Execution Page Follows]



7

--------------------------------------------------------------------------------

 



 

JONES ENERGY, INC.

By:

 

Name: Jonny Jones

 

Title: Chief Executive Officer

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

GRANTEE

By:

 

Name:

 

 



8

--------------------------------------------------------------------------------

 



SCHEDULE I

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN
(As Amended and Restated May 4, 2016)


PERFORMANCE UNIT AWARD AGREEMENT

(Cash Award)

January 1, 2017 - December 31, 2019 Performance Period

Definitions

(i) “Beginning Price” means the average closing price of a share of Common Stock
or the CI, as applicable, for the 10 consecutive trading day period including
and prior to the first day of the Performance Period.

(ii) “Comparison Companies” means the S&P Oil and Gas Exploration & Production
Select Industry Index.

(iii) “Dividends” means the sum of all ordinary and extraordinary dividends paid
during the Performance Period with respect to the applicable share of Common
Stock.

(iv) “Ending Price” means the average closing price of a share of Common Stock
or the CI, as applicable, for the 10 consecutive trading day period including
and prior to the last day of the Performance Period.

(v) “Final Value” means the final value per Performance Unit as calculated in
accordance with this Schedule I as provided below.

(vi)  “Total Shareholder Return” means a fraction, the numerator of which is the
Ending Price plus Dividends minus the Beginning Price, and the denominator of
which is the Beginning Price, expressed as a percentage.





Schedule I

--------------------------------------------------------------------------------

 



Calculation of Performance Share Unit Adjustment

The aggregate value of Performance Units that shall vest as of the Vesting Date
shall be equal to the product of (i) the Performance Units, multiplied by (ii)
the Final Value.

The Total Shareholder Return of the Company and of the Comparison Index shall be
calculated and certified by the Committee. 

The Company’s Total Shareholder Return as compared to the Total Shareholder
Return of the Comparison Index shall determine the Final Value using the chart
below.  In no event shall the Final Value exceed $200 per Performance Unit.  If
the performance ranking is below the lowest performance threshold, the Final
Value shall be zero.  The Final Value for performance rankings between points on
the chart shall be determined by linear interpolation between the values
listed. 

Example: This example is provided for illustrative purposes only. If the
Comparative Index had a Total Shareholder Return of 5% over the Performance
Period, the Company needs a Total Shareholder Return of 38.33% (5% + 33.33%) or
higher for the Grantee to receive a maximum payout. For the Grantee to receive a
threshold payout, the Company needs a Total Shareholder Return of -15% (5% -
20%).

 

Performance Ranking

Performance Threshold

Final Value

Maximum

Company outperforms CI by 33.3 percentage points or more (+33.3%)

$200

Target

Company performance equals CI (1.0x) (“Target”)

$100

Threshold

Company underperforms CI by less than 20.0 percentage points (-20%)

$50

No Payout

Company underperforms CI by more than 20.0 percentage points

$0

 

 

 

 

 

Schedule I

--------------------------------------------------------------------------------